Citation Nr: 1115119	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular disability manifested by congestive heart failure with atrial fibrillation, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The issue before the Board today was previously remanded in July 2006, November 2007, and August 2009 for further evidentiary and procedural development.  The Board finds that there was substantial compliance with its remand.  However, for reasons discussed in more detail below, it concludes that it may not proceed with a decision at this time.  

The issue of entitlement to service connection for Parkinson's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in August 2009 to obtain records associated with the Veteran's claim for social security disability benefits.  Such records were obtained and, relevant to the reasons for this remand, contain a number of letters dated in 2004 from the Veteran's cardiologist which indicate that his cardiovascular problems may represent ischemic heart disease.  Such evidence is relevant because VA recently amended its regulatory provisions to include ischemic heart disease as one of the conditions that shall be service connected if it becomes manifest to a degree of ten percent or more where a veteran was exposed to an herbicide agent (i.e., Agent Orange) during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6) (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 3.309(e)).  The Veteran's service personnel records show that the served in the Republic of Vietnam from February 1969 to February 1970; thus, exposure to an herbicide agent is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

A remand is necessary in this case because the medical evidence is not entirely clear as to whether the Veteran's cardiovascular problems are ischemic or non-ischemic in nature.  In this regard, the Veteran's cardiologist writes that "he could certainly have coronary artery disease," but that further testing is necessary to "assure that he is not having ischemic atrial fibrillation."  Treatment reports dated in 2003 note a history of non-ischemic cardiomyopathy.  Absent more definitive evidence on the subject, the Board finds that additional medical evidence is necessary to decide the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that the Board is prohibited from making conclusions based on its own medical judgment).  As such, the Veteran should be scheduled for a VA examination with a board-certified cardiologist for the purpose of investigating whether his cardiovascular problems are ischemic in nature.  If the Veteran is unable to attend an examination, the Board would request that the physician provide an opinion based on the available evidence of record.  

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination with a board-certified cardiologist.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  After reviewing the entire record, examining the Veteran, and performing any medically indicated testing, the examiner should identify any chronic cardiovascular disorder(s), including atrial fibrillation and congestive heart failure, and provide a diagnosis.  The examiner should then answer the following questions, providing a detailed rationale for all opinions which reflect consideration of the medical and lay evidence of record.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any chronic cardiovascular disorder, including atrial fibrillation and congestive heart failure, represents ischemic (rather than non-ischemic) heart disease.  

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any chronic cardiovascular disorder, including atrial fibrillation and congestive heart failure, is etiologically related to the Veteran's military service, to include any exposure to an herbicide agent (i.e., Agent Orange).  

(c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any chronic cardiovascular disorder, including atrial fibrillation and congestive heart failure, is proximately due to or has been chronically worsened (i.e., aggravated) by the Veteran's service-connected diabetes mellitus.  

2.  If the Veteran is unable to attend a VA examination, then send the claims file to a board-certified cardiologist for review and opinions regarding the following questions.  The physician's report should reflect that the claims file was reviewed and a detailed rationale should be provided for all opinions which reflect consideration of the medical and lay evidence of record.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any chronic cardiovascular disorder, including atrial fibrillation and congestive heart failure, represents ischemic (rather than non-ischemic) heart disease.  

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any chronic cardiovascular disorder, including atrial fibrillation and congestive heart failure, is etiologically related to the Veteran's military service, to include any exposure to an herbicide agent (i.e., Agent Orange).  

(c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any chronic cardiovascular disorder, including atrial fibrillation and congestive heart failure, is proximately due to or has been chronically worsened (i.e., aggravated) by the Veteran's service-connected diabetes mellitus.  

3.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

